 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                            )
 ROBERT ZIMMERMAN                                           )
                                                            )
                        Plaintiff,                          )    Case No. 17CV4503-JMF
                                                            )
            -v-                                             )
                                                            )
 UBS AG et al.,                                             )
                                                            )
                        Defendants.                         )
                                                            )
                                                            )

                                     [PROPOSED] JUDGMENT

       The above-captioned matter having been adjudicated before the Honorable Jesse M.

Furman, United States District Judge; and

       The Court, in an Opinion and Order dated August 24, 2018 (Docket Entry No. 101, the

“Order”), having granted the motions of Defendants Ernst & Young (“EY”) and UBS AG, UBS

Americas Holding L.L.C., UBS Financial Services, Inc., UBS Group AG, UBS Securities, L.L.C.,

Axel Weber, Beatrice Weder di Mauro, Michel Demare, Markus Diethelm, Sergio Ermotti, Reto

Francioni, Ann Godbeher, Robert McCann, Tom Naratil, William Parrett, Isabelle Romy (the

“UBS Defendants”) to dismiss the amended complaint of Plaintiff Robert Zimmerman

(“Plaintiff”), as well as the motion of Defendants Walt Bettinger, Charles Schwab & Co., Inc. and

Charles Schwab (the “Schwab Defendants” and, with EY and the UBS Defendants, “Defendants”)

to compel arbitration of Plaintiff’s claims; and

       Plaintiff having subsequently appealed this Court’s Order on October 22, 2018 (docket

Entry No. 105), which appeal was dismissed by the United States Court of Appeals for the Second

Circuit for lack of jurisdiction on January 14, 2020; and
        Plaintiff having thereafter requested that this Court “dismiss all defendants in this action

and issue an Order of Final Judgment dismissing this action” and also having indicated that neither

he nor the Schwab Defendants pursued arbitration of his claims (Docket Entry Nos. 106, 107); and

        Defendants having determined that they do not oppose the entry of a final judgment of

dismissal; and

        Plaintiff having indicated that he does not intend to pursue arbitration of any of his claims,

it is hereby:

        ORDERED, ADJUDGED AND DECREED that:

        1.       All of Plaintiff’s claims against all Defendants are dismissed with prejudice; and

        2.       Each party shall bear its own costs.

        The Clerk of Court is respectfully requested to terminate all parties and close this case, and

to mail a copy of this judgment to Plaintiff.


        IT IS SO ORDERED.


Dated: February 24 , 2020
       New York, New York


                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                  2
